JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the motion to prosecute appellees, it is
ORDERED that the motion to prosecute be denied. Appellant has identified no legal basis for granting the requested relief. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order filed June 30, 2015, be affirmed. Appellant has identified no error in the district court’s dismissal of his complaint for lack of subject matter jurisdiction on the ground that it is “ ‘patently insubstantial,’ presenting no federal question suitable for decision.” Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C.Cir.2009) (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C.Cir.1994)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.